Exhibit 10.33

Executive Officer Compensation Information

The following table sets forth the annual base salaries for 2010 and 2011 for
the executive officers of Seattle Genetics, Inc. (the “Company”). The table
below also sets forth the bonuses awarded to the Company’s executive officers
for the 2010 fiscal year under the Company’s 2010 Senior Executive Annual Bonus
Plan. The 2011 target bonuses (based on a percentage of base salary) for the
Company’s executive officers under the Company’s 2011 Senior Executive Annual
Bonus Plan are also set forth in the table below.

 

Name and Title

   2010 Base Salary      2010 Bonus      2011 Base Salary      2011 Target Bonus
Percentage  

Clay B. Siegall, Ph.D.
President & Chief
Executive Officer

   $ 630,000       $ 472,500       $ 660,000         60 % 

Todd E. Simpson
Chief Financial Officer

   $ 336,500       $ 160,174       $ 347,450         40 % 

Eric L. Dobmeier
Chief Business Officer

   $ 387,250       $ 195,174       $ 402,750         40 % 

Thomas C. Reynolds
Chief Medical Officer

   $ 396,350       $ 201,346       $ 412,250         40 % 

Morris Rosenberg
Executive Vice President,
Development

   $ 327,850       $ 138,844       $ 339,350         35 % 

Vaughn Himes
Executive Vice President,
Technical Operations

   $ 317,800       $ 132,364       $ 328,150         35 % 

Bruce Seeley
Executive Vice President,
Commercial

   $ 323,450       $ 134,717       $ 341,000         35 % 



--------------------------------------------------------------------------------

Director Compensation Information

The following table sets forth the compensation components for non-employee
members of the Company’s Board of Directors for 2010 and 2011, including equity
awards.

Compensation Element

 

General Board Service – Cash Retainer

   $ 40,000   

General Board Service – Equity

  

Initial Grant – Number of Shares

     25,000   

Annual Grant – Number of Shares

     17,500   

Chair Service – Annual Retainer

  

Lead Director

   $ 12,000   

Audit

   $ 20,000   

Compensation

   $ 12,000   

Nominating & Governance

   $ 5,000   

Committee Member Service – Annual Retainer

  

Audit

   $ 10,000   

Compensation

   $ 6,000   

Nominating & Governance

   $ 3,000   